Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance

2.	Claims 1-32 are allowed. Examiner’s reasons for allowance are following:

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 21 and 22:
As to claims 1-20 the present invention is direct to an inspection apparatus configured to inspect a plurality of light-emitting diodes and comprising: Independent claim 1 identifies the uniquely distinct features of “an illumination light source emitting an illumination beam to simultaneously irradiate the plurality of light-emitting diodes; wherein the illumination beam has a sufficient light intensity so that the charge distribution, the electric field distribution, or the voltage distribution on the plurality of light-emitting diodes simultaneously illuminated by the illumination beam are close to a saturation charge distribution, a saturation electric field distribution or a saturation voltage distribution, respectively”.
As to claim 21 the present invention is direct to an inspection apparatus configured to inspect a plurality of light-emitting diodes and comprising: Independent claim 21 identifies the uniquely distinct features of “a processing device determining a plurality of electro-optical characteristics of the plurality of light-emitting diodes through the charge distribution, the electric field distribution, or the voltage distribution on the plurality of light-emitting diodes simultaneously irradiated by the illumination beam; wherein a light intensity of the illumination beam changes with time, so that the charge distribution, the electric field distribution, or the voltage distribution on the plurality of light-emitting diodes change with time, and the charge distribution, the electric field distribution, or the voltage distribution that changes with time causes a magnetic field distribution”.
As to claims 22-32 the present invention is direct to a method for inspecting light-emitting diodes, comprising: Independent claim 22 identifies the uniquely distinct features of “determining a plurality of electro-optical characteristics of the plurality of light-emitting diodes through the charge distribution, the electric field distribution, or the voltage distribution on the plurality of light-emitting diodes simultaneously irradiated by the illumination beam; and keeping a calibration sheet and a sensing probe at a fixed distance; forming a set of controllable correction charge distributions, a set of controllable correction electric field distributions or a set of controllable correction voltage distributions by the calibration sheet”.

The closest prior art, Boeykens et al. (Pub No. US 2013/0027543 A1), Saily et al. (Pub No. US 2020/0335847 A1) teaches Method and system of Inspecting Light Emitting Diodes, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867